Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/765130, filed on May 18, 2020, has claims 1-14 presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020, 05/22/2020, 07/22/2020, 12/09/2020, 07/07/2021, 02/02/2022, 02/11/2022, 03/09/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module/unit” coupled with functional language without reciting sufficient structure to achieve the function:
In Claims 1-13, “acquiring means”, “ evaluation means”, “judging means” “output means”, “generation means”.
It is ambiguous as to what “means” refers to, as it could be a processor, storage medium, etc. or step in a process/algorithm. There is no corresponding structure that identifies “means” as hardware or software or combination of both.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of co-pending application no. 16/765,139. Although the conflicting claims are not identical, they are not patentably distinct from each other. It would have been obvious for one having ordinary skill in the art to at the time the invention was made to substitute “judging means for judging the ID information; and output means for outputting the contents, which correspond to the ID information, to the user terminal, based on a result of judgement in the judging means.” to the body of claim 1 in instant application to the body of claim 1 in co-pending application 16/765139, or vise versa. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented. 









Co-pending Application 16765139
1.An information providing system for narrowing down a plurality of contents to output to a user terminal, based on target information, which includes first video information acquired from the user terminal, with reference to a database, the information providing system comprising: a content model database that stores past target information, which includes past first video information acquired in advance, reference IDs, which are linked with the past target information, and which correspond to the contents, and three or more levels of degrees of content association, which show the degrees of content association between the past target information and the reference IDs; first acquiring means for acquiring the target information from the user terminal; first evaluation means for looking up the content model database, and acquiring ID information, which includes the degrees of content association between the target information and the reference IDs; judging means for judging the ID information; and output means for outputting the contents, which correspond to the ID information, to the user terminal, based on a result of judgement in the judging means.

14. An information providing method for narrowing down a plurality of contents to output to a user terminal with reference to a database, based on first video information acquired from the user terminal, the information providing method comprising: a storage step of making the content model data base store past target information, which includes past first video information acquired in advance, reference IDs, which are linked with the past target information, and which correspond to the contents, and three or more levels of degrees of content association, which show the degrees of content association between the past target information and the reference IDs; a first acquiring step of acquiring the target information from the user terminal; a first evaluation step of looking up the content model database, and acquiring ID information, which includes the degrees of content association between the target information and the reference IDs; a judging step of judging the ID information; and an output step of outputting the contents, which correspond to the ID information, to the user terminal, based on a result of judgement in the judging step.

15. An information providing method for narrowing down a plurality of contents to output to a user terminal with reference to a database, based on first video information acquired from the user terminal, the information providing method comprising: a storage step of storing, in a content model database, past target information, which includes past first video information acquired in advance, reference IDs, which are linked with the past target information, and which correspond to the contents, and three or more levels of degrees of content association, which show the degrees of content association between the past target information and the reference IDs; a first acquiring step of acquiring the target information from the user terminal; a first evaluation step of looking up the content model database, and acquiring ID information, which includes first degrees of content association between the target 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 USC 103(a) as being un-patentable over Desai et al. (US 2019/0163975 A1) (hereinafter Desai) in view of Tsusaka et al. (US 8193212 B2) (hereinafter Tsusaka).

As per claim 1, Desai discloses a content model database that stores past target information, which includes past first video information acquired in advance, reference IDs, which are linked with the past target information, and which correspond to the contents [The method 200 begins at 210, where the imaging device 106 of the mobile communication device 100 acquires images and provides the images to the processor 102. At 220, the analyzer module 103 processes (e.g., analyzes) the images to find matched objects, and provides the matched objects to the recognition module 104. At 230, the recognition module 104 performs pattern recognition on the matched objects to generate target components, and the target components are then provided to the pattern analysis module 105, paragraph 35], and three or more levels of degrees of content association, which show the degrees of content association between the past target information and the reference IDs [the pattern analysis module 105 processes the target components and performs a pattern analysis of the target components to identify patterns, and then provide the identified patters to the component recognition system and database 160-1, which processes the identified patterns to determine whether they match any known patterns that are stored, and for any of the identified patterns that do match known patterns, generates recognition results identifying those known patterns, paragraph 36]; first acquiring means for acquiring the target information from the user terminal [using augmented reality, to supplement information in images acquired by an imaging device of a mobile communication device, paragraph 17]; first evaluation means for looking up the content model database, and acquiring ID information, which includes the degrees of content association between the target information and the reference IDs [the analyzer module 103 processes (e.g., analyzes) the images to find matched objects that resemble text, and provides the matched objects to the recognition module 104., paragraph 41]; and output [the supplemental information from the responses messages as appropriate, and then cause at least some of the supplemental information to be displayed (at 570) via a user interface at the display 110, for example, using augmented reality. The supplemental information that is displayed can provide additional information about or associated with the specific apparatus identified in the images that were acquired by the camera, paragraph 55]. However Desai does not disclose judging means for judging the ID information. On the other hand, Tsusaka discloses judging means for judging the ID information [the modification judgment unit 106 calculates the overall identifiability value "36" by adding the target value "19" to the history value "17" (step S153). The modification judgment unit 106 reads the transmission threshold 131 which is "30", and compares the overall identifiability value "36" to the transmission threshold 131 which is "30", col. 22, line 66]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Desai teachings of receiving images acquired by an imaging device of a mobile communication device. The images are analyzed to find matched objects at a processor. Recognition is performed on the matched objects to recognize target components at the processor. Determination is made to check the recognized target components match known patterns at the processor. Pertinent data pertaining to the known patterns from data sources is retrieved based on the known patterns. A part of the pertinent data is displayed at a display using augmented reality to supplement information in the images acquired by the imaging device into Tsusaka’s teaching of A control unit acquires identification frequency by the object information showing individual identification-easy property. A process judgment unit identifies an individual by comparing .


Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for allowing claims 2-13 is because the prior arts of record do not teach or suggest wherein the output means comprises: first generation means for generating a reference ID list, which includes a plurality of pieces of ID information, based on the result of judgement; second acquiring means for acquiring a first reference ID, which is included in the reference ID list, from the user terminal; and content output means for outputting content, which corresponds to the first reference ID, to the user terminal.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 26, 2022
/NOOSHA ARJOMANDI/               Primary Examiner, Art Unit 2167